Citation Nr: 1525933	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to February 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013 and July 2014 rating decisions of the Saint Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Additional development or procedural action is required prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss and traumatic brain injury. 

I.  Change in Representation

In January 2015, the Veteran appointed Texas Veterans Commission as his representative.  However, when the Veteran's case was initially certified to the Board, he was represented by Disabled American Veterans.  Thus, the Board finds that there is good cause for the delay in requesting a change in representation because Texas Veterans Commission is the representative for the issues noted above.  See 38 C.F.R. § 20.1304(b) (2014).  However, to date, Texas Veterans Commission has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  Texas Veterans Commission is not located within the Board's offices, and thus, the case must be remanded for Texas Veterans Commission to be afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600.


II.  Bilateral Hearing Loss- VA Examination

The Veteran was diagnosed with bilateral hearing loss by a VA examiner.  What must be established is the etiology of the bilateral hearing loss.

In his November 2012 claim, the Veteran claimed that he has bilateral hearing loss due to noise exposure from his position in the military as an infantry fire crew member.  The Veteran stated in his VA Form 9, that on a daily basis he fired a base gun, which he compared to standing on a land mine or grenade, and that every round fired was a traumatic blow to the whole body.  He noted in his statement that ear plugs were not provided.  The Board finds the Veteran's statements competent and credible for purposes of this remand. 

In November 2012, VA the audiologist reviewed the record, using the Acceptable Clinical Evidence (ACE) process and concluded that the "Veteran's hearing loss is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  Further, the audiologist noted that "The hearing loss is not a delayed onset hearing loss from the military."  The audiologist's opinion addresses that there is no etiology between the Veteran's hearing loss and his service.  As the opinion was based on a record review only, there was no examination or audiometric testing.  

A March 2013 VA audiology consultation record shows the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  In a September 2013 statement from P. J., she indicated that she knew the Veteran before service, and when the Veteran returned from service, that she observed that he had difficulty hearing.  She stated: "He would say speak up I can't hear you."  The Board finds P. J.'s statements competent and credible for purposes of this remand.  

Since the March 2013 VA treatment record and the September 2013 statement from P.J. were not of record at the time of the November 2012 VA opinion, a new examination is needed to ensure such pertinent evidence is considered.  


III.  Traumatic Brain Injury

In his December 2014 VA Form 9, Substantive Appeal, the Veteran checked boxes indicating that he did not wish to have a Board hearing and that he wished to appear at a videoconference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the appeal is being remanded for other reasons and the Veteran's request is unclear as to whether he wants a hearing, clarification should be obtained.  

IV.  Temporary File

According to the VA databases, there is indication that there may be a temporary file.  The Board requests that the RO associate the temporary file with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to clarify whether he wants a hearing before the Board.  Thereafter, schedule the Veteran for a hearing if the Veteran wishes to have a hearing, pursuant to his clarification.  Then, process the case in accordance with established appellate procedure.

2.  Schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the etiology of any diagnosed bilateral hearing loss.  The entire claims file (i.e. the paper folder, the VBMS efolder, and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

For purposes of this request, the examiner should accept as true, the Veteran's statements regarding his military noise exposure and P. J.'s statement regarding her observations of the Veteran's difficulty hearing after service.

Based on the examination and review of the record, the examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hearing loss, is causally related to service, to include any noise exposure therein?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Ensure any temporary files are associated with the claims folder.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

5.  Provide the Veteran's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/ or argument and evidence on the Veteran's behalf.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B
(West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


